J-S34008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                           Appellee

                     v.

ANDREW JAMES CALLAHAN

                           Appellant                     No. 1934 MDA 2015


          Appeal from the Judgment of Sentence October 21, 2015
               In the Court of Common Pleas of Berks County
            Criminal Division at No(s): CP-06-SA-0000210-2015


BEFORE: PANELLA, J., STABILE, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                              FILED JUNE 14, 2016

      Appellant, Andrew James Callahan, appeals pro se from the judgment

of   sentence   entered    October     21,   2015,   following   his   conviction   of

Harassment, 18 Pa.C.S.A. § 2709(a)(2). After review, we quash Appellant’s

appeal.

      Appellant has submitted to the Court a half-page letter (consisting of

eight sentences) in lieu of a formal argument brief. The Pennsylvania Rules

of Appellate Procedure provide the following guidelines regarding the content

of an appellant’s brief:

      Rule 2111. Brief of the Appellant

      (a)General Rule. The brief of the appellant, except as
      otherwise prescribed by these rules, shall consist of the following
      matters, separately and distinctly and in the following order:

          (1) Statement of jurisdiction.

          (2) Order or other determination in question.
J-S34008-16


         (3) Statement of both the scope of review and the
         standard of review.

         (4) Statement of the questions involved.

         (5) Statement of the case.

         (6) Summary of argument.

         (7) Statement of the reasons to allow an appeal to
         challenge the discretionary aspects of sentence, if
         applicable.

         (8) Argument for appellant.

         (9) A short conclusion stating the precise relief sought.

         (10) The opinions and pleadings specified in Subdivisions
         (b) and (c) of this rule.

         (11) In the Superior Court, a copy of the statement of
         errors complained of on appeal, filed with the trial court
         pursuant to Rule 1925(b), or an averment that no order
         requiring a statement of errors complained of on appeal
         pursuant to Pa.R.A.P. 1925(b) was entered.

      (b) Opinions below.—There shall be appended to the brief a
      copy of any opinions delivered by any court or other government
      unit below relating to the order or other determination under
      review, if pertinent to the questions involved. If an opinion has
      been reported, that fact and the appropriate citation shall also
      be set forth.

Pa.R.A.P. 2111.

      Appellant’s “brief” contains no citation to legal authority and raises no

issues for our review. Although Appellant has appended to his brief a copy of

the trial court’s Rule 1925(a) opinion, he fails to meet any other requirement

specified in Rule 2111. Appellant’s brief amounts to little more than a

general denial of the conduct underlying his summary harassment conviction




                                      -2-
J-S34008-16



without meaningful argument and flagrantly ignores our Rules of Appellate

Procedure.

      It is patently obvious that Appellant has failed to provide this Court

with a proper appellate brief, rendering us incapable of conducting

meaningful judicial review. While we are not insensitive to the fact Appellant

is proceeding pro se, we decline to become his counsel. “When issues are

not properly raised and developed in briefs, when the briefs are wholly

inadequate to present specific issues for review, a court will not consider the

merits thereof.” Commonwealth v. Miller, 721 A.2d 1121, 1124 (Pa.

Super. 1998) (citations omitted). Further, although this Court is “willing to

liberally construe materials filed by a pro se litigant, pro se status confers no

special benefit upon the appellant.” Commonwealth v. Adams, 882 A.2d

496, 498 (Pa. Super. 2005).

      Appeal Quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2016




                                      -3-